DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.
Claims 1-11 have been examined.

Claim Rejections - 35 USC § 101
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,096,498 in view of Baines et al. (US 2019/0104874) (“Baines”).  Claims 1-12 of 11,096,498 teach a chair hanger comprising: a front plate, a back plate opposing the front plate, a plate separator defining a lower and an upper gap between the front plate and the back plate; wherein an interior surface of the front plate that at least partially defines the lower gap comprises a first concave radius of curvature opening away from the back plate and a sidewall portion angled towards the back plate; and wherein an interior surface of the plate separator that at least partially defines the lower gap comprises has a second concave radius of curvature opening away from the back plate and a sidewall portion angled towards the back plate, but fail to teach a plurality of hooks attached to the back plate having spacer blacks therein.  However, Baines teaches a hanger having a plurality of hooks attached to the rear of the hanger (fig. 1: 30) including a set of spacer blocks (fig. 1: 40) comprising a first spacer block configured to insert within the first opening to reduce and change the first opening geometry of a first hook and a second spacer block configured to insert within the second opening of a second hook to reduce and change the second opening geometry.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to provide the hanger of 11,096,498 with the adjustable hooks of Baines in order to provide a stable, adjustable attachment device for attachment to the rear of a seatback.
Claims 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,096,498 in view of Gonzales (US 4,957,230).  Claims 1-12 of 11,096,498 teach a chair hanger comprising: a front plate, a back plate opposing the front plate, a plate separator defining a lower and an upper gap between the front plate and the back plate; wherein an interior surface of the front plate that at least partially defines the lower gap comprises a first concave radius of curvature opening away from the back plate and a sidewall portion angled towards the back plate; and wherein an interior surface of the plate separator that at least partially defines the lower gap comprises has a second concave radius of curvature opening away from the back plate and a sidewall portion angled towards the back plate, but fail to teach a plurality of hooks attached to the back plate.  However, Gonzales teaches attaching a chair hanger to a seat back using a plurality of hooks, as is old and well known in the art.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to modify the chair hanger of 11,096,498 to include a plurality of hooks in order to securely attach it to the chair. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaVelle (US 5,058,790) in view of Baines et al. (US 2019/0104874) (“Baines”).  LaVelle teaches a front plate (fig. 5: 70), a back plate (fig. 5: 50), a plate separator (fig. 5: 60) defining a gap between the front plate and the back plate, and a first and a second attachment feature (fig. 5: 70) attached to the back plate.  LaVelle fails to teach wherein the attachment features are hooks with spacer blocks.  However, Baines teaches a hanger having a plurality of hooks attached to the rear of the hanger (fig. 1: 30) including a set of spacer blocks (fig. 1: 40) comprising a first spacer block configured to insert within the first opening to reduce and change the first opening geometry of a first hook and a second spacer block configured to insert within the second opening of a second hook to reduce and change the second opening geometry.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to replace the attachment feature of LaVelle with the adjustable hooks of Baines in order to provide a more stable, adjustable attachment device for attachment to the rear of a seat.  

Allowable Subject Matter
Claims 2-6 would be allowable if rewritten or amended to overcome the double patenting rejection(s) set forth in this Office action, or upon filing of a proper terminal disclaimer, and to include all of the limitations of the base claim and any intervening claims.
Claims 7-11 would be allowable if rewritten or amended the double patenting rejection(s) set forth in this Office action, or upon filing of a proper terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art references of LaVelle and Barnes fail to teach at least wherein the interior surfaces of the front plate and plate separator comprises surfaces having a concave radius of curvature opening away from the back plate which define a gap therebetween.  Further, there is no teaching, suggestion or motivation to modify the prior art, absent hindsight. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636